FILED
                                                                              July 28~2017

                                                                              TN COURTOF
                                                                        l\'ORKI.R S' CO?!.IPINSATION
                                                                                   CLA.D.IS

                                                                               Time·9 :23 .UI
           TENNESSEE BUREAU OF WORKERS' COMPENSATION
          IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                           AT MEMPHIS


REGINA HALMON,                             )   Docket No.: 2016-08-1299
         Employee,                         )
v.                                         )
CONTEMPORARY SERVICES                      )   State File No.: 83510-2014
CORPORATION,                               )
        Employer,                          )
And                                        )   Judge Deana C. Seymour
PROTECTIVE INSURANCE,                      )
        Carrier.                           )


                          EXPEDITED HEARING ORDER


       This case came before the undersigned Workers' Compensation Judge for an
Expedited Hearing on July 12, 2017. The present focus of this case is Ms. Halmon's
entitlement to medical benefits for an alleged work-related left foot injury. The issues
before the Court include (1) whether Ms. Halmon provided adequate notice of an injury
to her employer; and (2) whether Ms. Halmon's alleged injury arose out of and in the
course and scope of her employment. For the reasons set forth below, the Court holds
Ms. Halmon did not come forward with sufficient evidence from which this Court can
conclude she is likely to prevail at a hearing on the merits on these issues.

                                   History of Claim

       Ms. Halmon worked as an event staff employee for Contemporary Services
Corporation (CSC) on June 9, 2016, when she claimed a co-worker stepped on her left
foot and crushed her middle toe. Ms. Halmon insisted she reported the incident to store
manager Reggie Reed and office manager Suzette Hughes in June. Ms. Hughes denied
Ms. Halmon gave CSC notice in June. As a result, CSC did not prepare a first report of




                                           1
mJury, and Ms. Halmon saw Dr. Nathan Coleman, a podiatrist, who had previously
treated her for a non-work-related left foot disorder. 1

       Ms. Halmon saw Dr. Coleman within two weeks of her claimed injury on June 22,
but did not mention a work incident. Dr. Coleman's records contained no mention of a
crush injury. Instead, they indicated Dr. Coleman did not see any new wounds and that
Ms. Halmon's left foot had been stable for the past month. However, her foot condition
worsened over the next three weeks, and Dr. Coleman surgically amputated her middle
toe. The first mention of the June 9 incident appears in a September 29 record when Ms.
Halmon called Dr. Coleman's office to ask why Dr. Coleman amputated her toe.

       Ms. Halmon asked the Court to order CSC to reimburse her health insurance
carrier for the medical bills it paid in connection with her alleged work injury. esc
urged the Court to deny Ms. Halmon's request for benefits, arguing that Ms. Halmon
failed to give adequate notice and to introduce any medical opinion in support of her
claim.

                            Findings of Fact and Conclusions of Law

                                            Legal Principles

         Ms. Halmon bears the burden of proof on the essential elements of her claim.
Scott v. Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6
(Aug. 18, 20 15). However, at an Expedited Hearing, she does not have to prove every
element of her claim by a preponderance of the evidence. Rather, she must present
sufficient evidence from which this Court might determine she is likely to prevail at a
hearing on the merits. McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp.
App. Bd. LEXIS 6, at *9 (Mar. 27, 2015).

                                                  Notice

        The Workers' Compensation Law mandates that "[e]very injured employee .
shall, immediately upon the occurrence of an injury, or as soon thereafter as is reasonable
and practicable, give or cause to be given to the employer who has no actual notice,
written notice of the injury." Tenn. Code Ann. § 50-6-201(a)(l) (2016). The statute
further provides that "[n]o compensation shall be payable ... unless the written notice is
given to the employer within thirty (30) days after the occurrence of the accident, unless
reasonable excuse for failure to give the notice is made to the satisfaction of the tribunal
to which the claim for compensation may be presented." Id. (emphasis added). When an
employer raises lack of notice as a defense, the burden shifts to the employee to show

1
  Dr. Coleman surgically corrected Ms. Halmon's left hammertoe condition six months before her claimed middle
toe injury.

                                                     2
that notice was given, the employer had actual notice, or failure to give notice was
reasonable under the circumstances. Hosford v. Red Rover Preschool, 2014 TN Wrk.
Comp. App. Bd. LEXIS 1, at *15 (Oct. 2, 2014). The notice requirement contained in
section 50-6-201 "exists so that the employer will have the opportunity to make a timely
investigation of the facts while still readily accessible, and to enable the employer to
provide timely and proper treatment for the injured employee." Buckner v. Eaton Corp.,
2016 TN Wrk. Comp. App. Bd. LEXIS 84, at *6-7 (Nov. 9, 2016).

       Applying the law to the facts of this case, Ms. Halmon testified that on June 9, she
told Suzette Hughes, CSC's office manager, that a co-worker had stepped on her foot and
crushed her middle toe. She also claimed to have told the store manager, Reggie Reed, of
the claimed injury. According to Ms. Halmon, neither Ms. Hughes nor Mr. Reed
completed the necessary paperwork to trigger medical benefits. Ms. Hughes countered
that Ms. Halmon never reported a work-related injury until she filed a Petition for Benefit
Determination in November 2016.

        At this juncture, the Court finds the evidence of notice weighs in favor of CSC.
Dr. Coleman's medical records validate Ms. Hughes' testimony. Ms. Halmon saw Dr.
Coleman within two weeks of her claimed injury. She did not tell Dr. Coleman about a
work injury to her left foot, and Dr. Coleman did not observe any new wounds. He found
her foot was stable. Dr. Coleman's records never mentioned CSC. They did not mention
a co-worker stepped on her foot until September after Dr. Coleman had amputated her
toe. Therefore, the Court concludes Ms. Halmon did not come forward with sufficient
evidence from which this Court can conclude she is likely to prevail at a hearing on the
merits.

                                        Causation

       Given the findings regarding notice, the Court need not address the issue of
causation. However, the Court notes that Ms. Halmon did not offer any medical proof
that an injury to her toe arose primarily out of and in the course and scope of her
employment.

IT IS, THEREFORE, ORDERED as follows:

    1. Ms. Halmon's claim against CSC for the requested medical benefits is denied at
       this time.

    2. This matter is set for a Scheduling Hearing on September 18, at 9:30 a.m. Central
       Standard Time. The parties must call (toll-free) 866-943-0014 to participate in the
       Hearing. Failure to call may result in a determination of the issues without the
       parties' participation.


                                            3
        ENTERED this the .>-v1\...day of July, 2017:



                                ~ ~=-
                                  ~GEDEANAS ~OUR
                                  Court of Workers' Compensation Claims



                                      APPENDIX

Exhibits:

   1. Affidavit of Regina Halmon
   2.   Form C-20 Employer's First Report of Work Injury
   3.   Form C-23 Notice of Denial of Claim for Compensation
   4.   Form C-41 Wage Statement
   5.   Medical records Dr. Nathan Coleman

Technical record:

   1. Petition for Benefit Determination
   1a. Petition for Benefit Determination (additional information attached)
   2. Dispute Certification Notice
   3. Request for Expedited Hearing and attached affidavit
   4. Amended Request for Expedited Hearing
   5. Statement of the Employer




                                            4
                           CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the Expedited Hearing Order was sent to
the following recipients by the following methods of service on this the 28th day of
July, 2017.

Name                       Certified Via       Via     Service sent to:
                           Mail      Fax       Email
Regina Halmon,                X                        1009 Alaska Street
Employee                                               Memphis, TN 3 8107
David Weatherman,                                X     david.weaih erman@zurichna.com
Employer's Counsel




                                                 m, Clerk of Court
                                        Court of orkers' Compensation Claims
                                        WC.CourtCler){@tn.gov




                                           5